                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

CRAIG JERIL LEWIS,

      Petitioner,                                  Case No. 18-cv-11744
                                                   Hon. Matthew F. Leitman
v.

RANDEE REWERTS,

      Respondent.
_______________________________________________________________________/

                                  JUDGMENT

      The above entitled came before the Court on a Petition for a Writ of Habeas

Corpus. In accordance with the Opinion and Order entered on May 1, 2019:

      (1) The Petition for a Writ of Habeas Corpus is DENIED WITH PREJUDICE.

      (2) A Certificate of Appealability is DENIED.

      Dated at Flint, Michigan, this 1st day of May, 2019.

                                            DAVID J. WEAVER
                                            CLERK OF COURT

                                      By:   s/Holly A. Monda
                                            Deputy Clerk

Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge




                                        1
